Notice of Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-18 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As per claim 1, the prior art on record fails to teach storing identifying information about a data packet being transmitted in the computer network into shared memory to yield stored identifying information, wherein the shared memory is accessible only between a data plane of the computer network where the data packet originates and a service plane of the computer network associated with an application hosted on the computer network that is receiving the data packet, evaluating the data packet at the application, wherein the evaluation performed at the application comprises determining whether the data packet includes malicious content, generating a verdict based on the evaluation of the data packet, wherein the verdict instructs the computer network whether the data packet is to be forwarded or dropped and processing the data packet using the verdict and the identifying information about the data packet, wherein the processing includes transmitting the verdict and the identifying information back to the data plane to yield data plane identifying information, wherein the processing of the data packet uses the verdict to instruct how the data packet should be processed and, wherein the data plane identifying information is matched with the stored identifying 2Application No.: 16/534,987Docket No.: 085115-625607 Client Ref.: 1023612-US.01information in the shared memory to identify the data packet that will be processed in accordance to the verdict in combination with all the elements in the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJENANE BAYARD whose telephone number is (571)272-3878. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DJENANE M BAYARD/Primary Examiner, Art Unit 2444